PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/329,744
Filing Date: 27 Jan 2017
Appellant(s): KEMPPAINEN, Risto



__________________
Eugene T. Perez
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 13, 15, 16 and 19 in view of US 6,264,845 of Higby et al have been withdrawn.

The following ground(s) of rejection are applicable to the appealed claims.
Claims 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,822,204 of Sako et al in view of US 2015/0336817 of Pivivarov in view of WO 2012/151617 of Robinson and US 4,732,661 of Wright.
As to claim 13, Sako teaches a method for removing impurities from an aqueous solution (Sako, Abstract), the method comprising: 
leading the aqueous solution to be cleaned into a flow channel through which the aqueous solution to be cleaned flows (Sako, col 5 lines 60-64 and Fig. 2),
applying electric current to electrodes located at the bottom of the flow channel (Sako, col 6 lines 8-24
separating a precipitate containing the impurities and having risen to a surface of the aqueous solution by means of molecular networks formed by molecules produced in said lamella elements and buoyancy caused by the hydrogen, from cleaned water (Sako, col 2 lines 54-72), and
leading the clean water from the bottom of the flow channel to its own outlet pipe such that an inlet to the flow channel is located higher than the outlet of the flow channel (Sako, col 5 lines 60-64 and Fig. 2).
As seen in Fig. 2, an aqueous solution enters a tank (10) at inlet (24). Electrodes (34a/35a) are at the bottom of the tank such that flock ascends with gas generated bubbles from a current applied to the electrodes. Clean water is removed from the tank at outlet (25).
Sako additionally teaches the electrodes can be in a horizontal position as well as side by side in parallel within the flow channel Sako, col 5 lines 2-5). 


    PNG
    media_image2.png
    518
    785
    media_image2.png
    Greyscale

Sako does not specifically teach two series of lamella elements (i.e. electrodes), one of iron followed by one of aluminum. Sako also does not teach the flow channel descends in the flow direction at an angle of less than 15[Symbol font/0xB0] on average. Sako further does not teach the lamella elements to have a vertical dimension that is greater than 50% of the depth of the aqueous solution.
Pivivarov teaches of an apparatus for separation of precipitates formed by electrolysis of an aqueous solution (Pivivarov, Abstract).
Pivivarov additionally teaches that within a container an inlet is located such that the solution enters the container and moves into a reaction chamber (Pivivarov, [0038]).
Pivivarov states that the outlet is located such that the solution leaves the reaction chamber under gravity by utilizing an actuator to lift the inlet end the container (Pivivarov, [0038] – [0040] and Fig. 1).
Pivivarov teaches that the angle is a result effective variable that can be optimized to control the flow depth within the container (Pivivarov, [0040] – [0041]), see MPEP 2144.05 II A.
Thus one of ordinary skill in the art would be motivated to combine Pivivarov within Sako so as to lift the inlet end of the container to facilitate gravity assistance in removal of the solution from the container.
Therefore to a person of ordinary skill in the art before the effective filing date of the claimed invention it would have been obvious to modify Sako as per Pivivarov so as to have the flow channel descending in order to facilitate gravity assistance in the removal of the solution from the container.
As modified, Sako in view of Pivivarov do not specifically two sets of electrodes, a first being iron and a second being aluminum. Sako in view of Pivivarov further does not teach the lamella elements to have a vertical dimension that is greater than 50% of the depth of the aqueous solution.
Sako does state that the electrodes can be iron (Sako, col 6 lines 18-20).
Robinson teaches that different pollutants can be removed by different electrodes such that it is desirable to treat water to a multitude of metal (ions) to remove different contaminants. A common advantageous configuration within a single vessel is to have two metal plate sets, the first being made of iron and the second being made of aluminum so as to remove the different materials from the aqueous solution (Robinson, p. 8 lines 22-40).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sako in view of Pivivarov as per Robinson so as to utilize the desire electrode composition and configuration to facilitate impurity removal from the aqueous solution.
Sako in view of Pivivarov and Robinson do not specifically teach the lamella elements to have a vertical dimension that is greater than 50% of the depth of the aqueous solution.
Wright teaches of electrolytic flotation systems for water purification (Wright, col 1 lines 5-7).
Wright additionally teaches that the flow channel contains a plurality of electrodes positioned in planes parallel to the flow path such that the electrodes have a vertical Wright, col 3 lines 18-45 and Fig. 1).

    PNG
    media_image3.png
    317
    434
    media_image3.png
    Greyscale

Wright teaches the orientation of the electrodes facilitates the purification of the waste water (Wright, col 3 line 46 thru col 4 line 24).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sako in view of Pivivarov and Robinson as per Wright so as to have the desired electrode orientation and dimension in order to facilitate the removal of impurities from the solution.
As to claim 15, Sako in view of Pivivarov, Robinson and Wright teach to the method of claim 13.
Sako additionally teaches leading the precipitate to its own outlet at the upper part of the flow channel (Sako, Fig. 2
Robinson additionally teaches leading the precipitate and a small amount of water from the upper part of the container (i.e. flow channel) to its’ own outlet pipe (Robinson, p. 12 and Fig. 12).
As to claim 19, Sako in view of Pivivarov, Robinson and Wright teach to the method of claim 13.
Sako teaches the electrode assembly (i.e. lamella elements) are metal plates that can be arranged in the flow direction of water within the flow channel (Sako, col 5 lines 2-5, col 6 lines 18-20 and Fig. 2).
Robinson teaches the lamella elements consist of plates that comprise metal and are arranged in the flow direction (both horizontal and vertical) of the aqueous solution (Robinson, p. 6-7 and Figs. 4, 5 and 10).
Wright teaches the electrodes are plates in the flow direction of the water (Wright, Fig. 2).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Pivivarov, Robinson and Wright as applied to claim 15 above, and further in view of US patent application 2005/0194263 of Miziolek.
As to claim 16, Sako in view of Pivivarov, Robinson and Wright teach to the method of claim 15.
Sako in view of Pivivarov, Robinson and Wright do not specifically teach filtering the precipitate such that the water removed from the precipitate can be added into the outlet pipe for clean water.
Miziolek teaches of an aqueous purification system and process to remove impurities from a solution (Miziolek, Abstract
Miziolek additionally teaches that a precipitate formed by reaction of impurities within an aqueous solution and ions electrolytically generated within the system can be filtered from the solution such that clean water can be recovered within the outlet pipe (Miziolek, [0032]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sako in view of Pivivarov, Robinson and Wright as per Miziolek so as to filter the precipitate and collect the clean solution within the clean water outlet pipe in order to further obtain clean water from the system.

(2) Response to Argument
Applicant argues on pages 5-7 that Sako teaches:
that it is essential to locate any electrodes within tank to be below the flow of liquid;
there is no incentive to have a dimension of the electrodes to be greater than 50% of the depth of the aqueous solution in the flow channel; and
that even if the electrodes are placed parallel to the flow channel, the conductor elements would block the flow path thus impeding the operation of the system.
The Examiner does not find this arguments persuasive.
In relation to the location of the electrodes, Sako clearly teaches that the electrodes can be parallel to the flow channel and can be placed at any height within the flow channel.
“Consequently, the electrodes are positioned at any depth in a tank between the inlet level and the bottom of the tank. The electrodes can be in a horizontal position or a position transverse to the horizontal axis and can be side by side in parallel positions in horizontal, vertical or other non-horizontal positions” (Sako, col 4 line 75 thru col 5 line 6).
Although Sako teaches a preferred embodiment of the electrodes being transverse to the direction of the flow path and below the flow path, “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments” (MPEP 2123 I).
 In relation to the vertical dimension of the electrodes within the flow path and the conductor members, in view of the combination of Sako in view of Wright, these arguments are not persuasive.
 On page 8, Applicant simple states: 
that Wright is not combinable with Sako as it is directed to an entirely different type of water purification.
This is not persuasive as Sako discloses an electrolytic purification process utilizing an electroflotation system which is the same thing that Wright is doing (Wright, Abstract), thus the references are analogous art to each other and to the claimed invention. In MPEP 2141.01(a)I: a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention. 
In relation to the vertical height of the electrodes, Wright discloses that by having electrodes of a high surface area (i.e. of greater than 50% height of the flow channel) and in a parallel orientation to the flow direction, uniform microbubbles can be 
In relation to the transverse conductor members are per Sako, Wright does not show the connections of the electrodes, but it is clear that there is no solid impedance to the solution flow into the electrode gaps and that transverse distribution plates (24 and 36) control the flow of the solution into the electrode gap (Wright, col 3 lines 18-33, col 4 lines 12-16 and Fig. 1). Thus, even if the electrode power/voltage connections are transverse to the flow path (as per Sako), one of ordinary skill in the art in view of Wright would find it obvious to make them perforated to control the flow of the solution into the electrode gap.
 On pages 10-11 Applicant argues that:
Sako teaches away from a flow channel that descends in the flow direction at an angle of less than 15[Symbol font/0xB0] on average; 
that Pivivarov cannot be used to teach only modifying the flow channel to descend, but instead discloses modifying the entirety of the housing (to descend); and
that a modification of Sako as per Pivivarov would materially affect the operation of Sako.
Applicant’s arguments are not persuasive as discussed below:
In relation to Pivivarov modifying the entire housing, claim 13 is not limited to not having a housing modified. Claim 13 states that a flow channel descends in the flow direction at an angle of less than 15[Symbol font/0xB0] on average. As there is no mention of a housing, a 
As to the modification of Sako in view of Pivivarov:
Pivivarov discloses that the inclination of the inlet side of the apparatus can be lifted to optimize flow depth, flow rate and hence gravity assistance to the overall system (Pivivarov, [0038] – [0040]).
In relation to Sako and the claim limitation, if the flow channel declination is at 1[Symbol font/0xB0] (as covered by the claim limitation), the overall effect on the system would be negligible in relation to sludge accumulation or removal (hence operation of Sako would not be effected or change or deem inoperable), but instead would have assistance to sludge removal as well as solution flow rate due to gravity. Therefore the operation of Sako would not be materially affect in view of Pivivarov.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BRIAN W COHEN/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
Conferees:
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794               

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700     



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.